Citation Nr: 0520101	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.  He died on January [redacted], 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This matter was previously before the 
Board in July 1998 and September 2001, at which times the 
case was remanded to the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in January 1994.  

2.  The immediate cause of the veteran's death was acute 
leukemia and myelodysplasia.  No underlying causes or 
conditions contributed to his death.  He also had asthmatic 
bronchitis.

3.  At the time of the veteran's death, service connection 
was in effect for chronic back strain, evaluated as 40 
percent disabling; anxiety neurosis with hyperventilation, 
evaluated as 30 percent disabling, and malaria, evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's service-connected disabilities at the time of his 
death was 60 percent.  

4.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to any service-connected disability.  




CONCLUSION OF LAW

The causes of the veteran's death were not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.312, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's acute leukemia and myelodysplasia were caused by 
his exposure to mustard gas in service.  Specifically, the 
appellant argues that the veteran was exposed to mustard gas 
while conducting chemical weapons training in Fiji during 
World War II when attached to the 182nd Infantry Division, 
Company I.  In the alternative, she argues that the veteran's 
leukemia was attributable to the veteran's service-connected 
back disability.

The veteran died in January 1994.  His certificate of death 
indicates that the immediate cause of his death was acute 
leukemia and myelodysplasia.  No underlying causes or 
conditions were noted to have contributed to his death.  The 
physician certifying the death certificate indicated that the 
interval between the onset of the fatal conditions and the 
veteran's death was eight months.  

At the time of the veteran's death, service connection was in 
effect for chronic back strain, evaluated as 40 percent 
disabling; anxiety neurosis with hyperventilation, evaluated 
as 30 percent disabling, and malaria, evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's service-connected disabilities at the time of his 
death was 60 percent.  

The veteran's service medical records (SMRs) show treatment 
for malaria, neuropsychosis, lower back strain and strained 
right shoulder while in service.  The SMRs are negative for 
any treatment or diagnosis of leukemia.  The SMRs do not 
reveal that the veteran was exposed to mustard gas while 
serving on Fiji during World War II.  

On file are VA examinations conducted between February 1947 
and February 1983.  The reports are entirely negative for any 
reference to leukemia or myelodysplasia.  

A discharge summary from The Lower Bucks Hospital dated in 
April 1987 was associated with the claims file.  The veteran 
was admitted for acute respiratory insufficiency, acute 
asthmatic bronchitis, and exacerbation of chronic obstructive 
pulmonary disease (COPD).  

On file are VA treatment reports dated from March 1962 to 
September 1963.  The reports document treatment for the 
veteran's service-connected disabilities.  The veteran was 
noted to have had exacerbations of asthmatic bronchitis in 
October 1962 and January 1983.  His lungs were noted to be 
clear at that time.  The veteran received physical therapy 
for his back in March 1993.  The veteran was noted to have an 
enlarged prostate in August 1993.  Laboratory studies were 
obtained in August 1993 and October 1993.  His white blood 
count (WBC), red blood count (RBC), hemoglobin (HGB), 
hematocrit (HCT), and platelets (PLT) were noted to be 
abnormally low at both times. 

Treatment reports were received from M. Liepman, M.D., the 
veteran's treating oncologist, dated from August 1993 to 
December 1993.  During that time period the veteran was seen 
for pancytopenia.  His bone marrow was noted to be 
megaloblastic and somewhat dysplastic.  It was hypercellular 
with fibrosis.  He was found to have thrombocytopenia and 
vitamin B12 deficiency.  In September 1993 he was noted to 
have pre-leukemia and anemia.  He was also noted to have 
myelodysplastic syndrome.  In October 1993 the veteran's WBC, 
PLT, and HCT were all noted to continue to fall.  He was to 
be transfused with blood as needed.  A bone marrow biopsy 
revealed evidence of acute myelogenous leukemia (AML).  

Also on file is a letter dated in November 1993 from Dr. 
Liepman.  Dr. Liepman reported that the veteran served during 
World War II and was exposed to nitrogen mustard gas, 
according to the veteran, in 1943.  She reported that he had 
a bone marrow condition, which would ultimately lead to his 
death.  She believed that there was a reasonable possibility 
that the mustard gas could have caused his problem.  

On file is a letter from the Department of the Army, 
Headquarters, U.S. Army Medical Command dated in November 
2004.  The letter indicates that that office was not in 
possession of records related to exposure to chemicals.  

On file is a letter dated in November 2004 from the 
Department of Defense, Human Resource Activity, Defense 
Manpower Data Center (DMDC).  The letter reported that the 
DMDC maintains a database concerning persons who may have 
been exposed during World War II to mustard gas and Lewisite 
during testing programs, production, storage, or 
transportation.  The veteran's name was not located in the 
database.  The letter indicated that during service, many 
veterans participated in chemical warfare defense training as 
part of routine training.  The letter concluded that research 
has not indicated a causal relationship between training 
exercises and adverse health conditions.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including leukemia, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2004).  Additional disability resulting 
from the aggravation of a non-service connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Service connection for acute nonlymphocytic leukemia will be 
established provided full-body exposure to nitrogen mustard 
during service is shown.  38 C.F.R. § 3.316 (2004).  Service 
connection will be established for bronchitis, asthma, or 
COPD if full-body exposure to nitrogen or sulfur mustard or 
Lewisite during service is shown.  Id.  Service connection 
will not be established if the claimed condition is due to 
the veteran's own misconduct.  Id.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2004).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (2004).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2004).  It is not sufficient to show that 
it casually shared in producing death, but rather it must 
shown that there was a causal connection.  Id.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to pertinent symptomatology 
experienced since service.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

As indicated above, the death certificate lists the primary 
cause of death as acute leukemia and myelodysplasia.  No 
other conditions were listed as contributing to the veteran's 
death or as underlying causes of the veteran's death.  The 
death certificate does not refer to any of the disorders for 
which service connection was in effect at the time of the 
veteran's death.  

Service medical records are negative for any evidence of 
leukemia or myelodysplasia, and there is no post-service 
evidence of leukemia until 1993.  There is no medical 
evidence suggesting that any of the veteran's service-
connected disabilities caused or chronically worsened his 
acute leukemia or myelodysplasia.  

The Board is not disputing the fact that full-body exposure 
to nitrogen mustard gas can result in acute leukemia.  The 
medical opinion of record from Dr. Liepman concluded that the 
veteran's leukemia could have been caused by exposure to 
nitrogen mustard gas.  The regulation at 38 C.F.R. § 3.316 
recognizes a relationship.  Dr. Liepman noted that the 
veteran contended that he was exposed to nitrogen mustard gas 
while he was serving in the Army in 1943.  She bases her 
information regarding the veteran's exposure to mustard gas 
on the history provided by the veteran.  Therefore, her 
letter is not helpful on the question of whether the veteran 
in fact experienced full-body exposure to mustard gas and/or 
Lewisite while in service.  

The evidence of record does not show that the veteran was 
exposed to mustard gas or Lewisite while in service.  The 
SMRs are negative for any evidence of exposure to mustard gas 
or Lewisite.  This is to be expected because testing was done 
secretly.  Nevertheless, the DMDC, which maintains a database 
of veteran's exposed to such chemicals during World War II, 
reported that the veteran's name was not included in the 
database.  The Board does not dispute the fact that the 
veteran served in Fiji while in service.  However, there is 
no evidence to indicate that mustard gas and/or Lewisite 
testing was accomplished in Fiji.  Nor is there any direct 
evidence that the veteran incurred full-body exposure to 
mustard gas or Lewisite while serving in Fiji.  

Although the appellant contends that the veteran was exposed 
to mustard gas while in service, or in the alternative that 
his service-connected back disability caused his acute 
leukemia or myelodysplasia, there is no indication, and she 
does not contend, that she has any education, training, or 
experience that would make her competent to render medical 
opinions concerning etiological relationships.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).  

In short, there is no competent evidence of leukemia or 
myelodysplasia in service or for more than a year after 
service; nor is there any competent evidence linking any 
service-connected disability to the cause of his death.  The 
medical opinion evidence indicates that the veteran's bone 
marrow condition may have been caused by exposure to nitrogen 
mustard gas.  However, as noted above, there is no competent 
evidence of record to indicate that the veteran experienced 
such exposure while in service.  Absent evidence showing 
exposure, and because Dr. Liepman's opinion appears to be 
based solely on an inaccurate factual premise-that the 
veteran indeed experience in-service exposure-the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  

In reaching the conclusion that service connection for cause 
of death is not warranted, the Board finds that application 
of the evidentiary equipoise rule is not warranted because 
the evidence is not balanced and a reasonable doubt does not 
exist as to a material issue.  The absence of confirmation of 
in-service mustard gas exposure and the absence of competent 
evidence linking service-connected disability to the 
veteran's cause of death preponderates.  See 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in January 1994.  The 
appellant's claim was remanded by the Board in July 1998 and 
September 2001 for evidentiary development.  The RO notified 
the appellant of the evidence/information required to 
substantiate her claim in December 2003.  She was informed of 
the elements to satisfy in order to establish service 
connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports and 
private treatment reports.  The appellant has not alleged 
that there is any outstanding evidence that would support her 
contention that service connection for the cause of the 
veteran's death should be granted.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The Board is not 
aware of any outstanding evidence and the appellant has not 
alleged that there is outstanding evidence.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for the cause of the veteran's death, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, there is no indication, 
except by way of unsupported allegation, that the veteran 
suffered an event or injury or disease in service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


